Title: Acct. of the Weather in March [1775]
From: Washington, George
To: 




March 1st. Cloudy all the forenoon with a little Rain—clear afterwards. Wind very fresh all day from the No. West & towards Night cold.
 


2. Clear, with little or no Wind in the forenoon but Southerly afterwards.
 


3. Clear & very pleasant all day. In the forenoon the Wind was a little fresh from the Southward but quite calm afterwards.
 


4. Warm, Calm, and pleasant. In the Afternoon a little Wind from the Southward.
 


5. A very foggy Morning but Calm, warm, & pleasant afterwards.
 


6. Clear, Warm, & Calm in the forenoon, but the Wind a little fresh from the Southward afterwards.
 


7. Calm and Lowering in the forenoon with but little wind. At Night Rain.
 


8. Clear and pleasant with but little Wind. Warm also.
 


9th. Wind very fresh all day from the No. West but not Cold—though clear.
 


10. Clear and very pleasant with little or no Wind all day. In the Eveng. it was fresh from the Southward.
 



11. Foggy in the Morning & very Smoaky all day with but little Wind & that Southerly.
 


12. Clear warm and very pleasant with but little wind & that Southerly.
 


13. Again warm & pleasant but lowering.
 


14. Misting with Rain now and then through the day. Wind at So. West.
 


15. Clear but somewhat Cool. Wind very fresh from the Westward, and No. West.
 


16. Cloudy with Rain now & then through the day. Wind very fresh first from the No. East—then No. West.
 


17. A frost & cold—Wind very hard all day from the No. Wt.
 


18. A White as well as a black frost.
 


19. Clear and very pleasant with but little Wind and Southe[rly].
 


20. Lowering and very warm with the Wind fresh from the So. West.
 


21. Very Windy all day from the West, & turnd much Cooler.
 


22. Cold all day with the Wind fresh from the No. Wt.
 


23. Cloudy & Chilly—with appearances of Snow—wind being Easterly but none fell. Afternn. clear.
 


24. Clear & warm in the forenoon—Wind very fresh from the So. West. In the afternoon Wind shifting to the No. West & Cooler.
 


25. Wind Northerly & somewhat Cool but not unpleasant.
 


26. Wind Easterly with Misting Rain all day.
 


27. Raining in the Afternoon with the wind fresh at No. Et. In the Evening it got to No. Wt.
 



28. Very Cold with a Frost—Wind fresh from the No. West.
 


29. Severe Frost. White & Black. Fruit distroyd.
 


30. A tolerable pleasant day with but little Wind.
 


31. Cool with the Wind at No. West but not very hard.
